EXHIBIT 10.36
THIRTEENTH AMENDMENT TO
SECOND AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT
THIS THIRTEENTH AMENDMENT TO SECOND AMENDED AND RESTATED LOAN AND SECURITY
AGREEMENT (this "Amendment") is entered into as of April 23, 2015, by and among
TELOS CORPORATION, a Maryland corporation ("Telos"), XACTA CORPORATION, a
Delaware corporation ("Xacta"; Telos and Xacta are each a "Borrower" and
collectively, the "Borrowers"), UBIQUITY.COM, INC., a Delaware corporation
("Ubiquity"), TELOWORKS, INC., a Delaware corporation ("Teloworks"; Ubiquity and
Teloworks are each, a "Credit Party" and collectively, the "Credit Parties"; the
Credit Parties and the Borrowers are each, a "Company" and collectively, the
"Companies"), and WELLS FARGO CAPITAL FINANCE, LLC, (successor by merger to
Wells Fargo Capital Finance, Inc., formerly known as Wells Fargo Foothill,
Inc.), as agent ("Agent") for the Lenders (defined below) and as a Lender.
WHEREAS, Borrowers, Credit Parties, Agent and certain other financial
institutions from time to time party thereto (the "Lenders") are parties to that
certain Second Amended and Restated Loan and Security Agreement dated as of May
17th, 2010, (as amended, restated or otherwise modified from time to time, the
"Loan Agreement"); and
WHEREAS, subject to the terms and conditions contained herein, Agent, Required
Lenders and Borrowers have agreed to amend the Loan Agreement in certain
respects;
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
1.            Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Loan
Agreement.
2.            Amendments to Loan Agreement.  Subject to the satisfaction of the
conditions set forth in Section 4 hereof, and in reliance upon the
representations and warranties set forth in Section 7(a) hereof, the Loan
Agreement is hereby amended as follows:
(a)            Each of the following defined terms is hereby added to Section
1.1 of the Loan Agreement in the appropriate alphabetical order:
"IT Enterprise JV" means IT Enterprise Solutions JV, LLC, a Virginia limited
liability company.  For the avoidance of doubt, IT Enterprise JV shall not
constitute a Subsidiary of Parent.
"IT Enterprise JV Documents" means, collectively, (i) the Operating Agreement of
IT Enterprise Solutions JV, LLC dated as of April 23, 2015 by and among IT
Enterprise JV, Information International Associates, Inc., a Tennessee
corporation, and Parent, and (ii) the Joint Venture Agreement dated as of April
23, 2015 by and between Information International Associates, Inc. and Parent
for the IT Enterprise JV.
(b)            Section 1.1 of the Loan Agreement is amended by amending the
definition of the term "Permitted Investments" set forth therein by (i)
replacing the "and" immediately preceding clause (h) thereof with a ",", (ii)
replacing the "." at the end of clause (h) thereof with ", and", and (iii)
inserting a new clause (i) at the end thereof as follows:

--------------------------------------------------------------------------------

(i) the ownership by Parent of 49% (and not any greater percentage) of the Stock
of IT Enterprise JV pursuant to the IT Enterprise JV Documents, and the making
of capital contributions by Parent to IT Enterprise JV in an aggregate amount
during the term of this Agreement not to exceed $75,000 (for the avoidance of
doubt, the initial $49,000 to be contributed by Parent to IT Enterprise JV
pursuant to the IT Enterprise JV Documents shall count toward such $75,000
limit).
(c)            Section 7.8 of the Loan Agreement is hereby amended to add a new
clauses (g) at the end thereof as follows:
(g)            Amend, modify, alter, or change any of the terms or conditions of
the IT Enterprise JV Documents.


3.            Ratification.  This Amendment, subject to satisfaction of the
conditions set forth in Section 4 hereof, shall constitute an amendment to the
Loan Agreement and all of the Loan Documents as appropriate to express the
agreements contained herein.  Except as specifically set forth herein, the Loan
Agreement and the Loan Documents shall remain unchanged and in full force and
effect in accordance with their original terms.
4.            Conditions to Effectiveness.  This Amendment shall become
effective upon the satisfaction of the following conditions precedent:
(a)            Each party hereto shall have executed and delivered this
Amendment to Agent;
(b)            Agent shall have received fully executed copies of the IT
Enterprise JV Documents in form and substance satisfactory to Agent, and such
other documents, agreements and instruments as may be requested or required by
Agent in connection with this Amendment, each in form and content acceptable to
Agent;
(c)            No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment; and
(d)            All proceedings taken in connection with the transactions
contemplated by this Amendment, the IT Enterprise JV Documents and all
documents, instruments and other legal matters incident thereto shall be
satisfactory to Agent and its legal counsel.
5.            Post-Effective Date Covenant from Waiver and Twelfth Amendment. 
On or before May 15, 2015, Telos covenants and agrees that it shall deliver a
copy of a filed UCC-3 termination statement of the following financing statement
currently filed in favor of Key Government Finance, Inc., as secured party,
against Telos in the state of Maryland:  filing number 0000000181418923 filed
April 22, 2011 (the "Key Government Finance Filing").  Each Company acknowledges
and agrees that the failure of Telos to comply with the covenant in this Section
5 shall constitute an immediate Event of Default.   This covenant replaces in
its entirety the covenant set forth in Section 6(b) of the Waiver and Twelfth
Amendment to Second Amended and Restated Loan and Security Agreement dated as of
March 31, 2015 by and among Borrowers, Credit Parties, Agent and Lenders (such
that the deadline for such covenant is now May 15, 2015 rather than 21 days
following March 31, 2015).
2

--------------------------------------------------------------------------------

6.            Reaffirmation and Confirmation.  Each Company hereby ratifies,
affirms, acknowledges and agrees that the Loan Agreement and the other Loan
Documents represent the valid, enforceable and collectible obligations of such
Company, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Loan
Agreement or any other Loan Document.  Each Company hereby agrees that this
Amendment in no way acts as a release or relinquishment of the Liens and rights
securing payments of the Obligations.  The Liens and rights securing payment of
the Obligations are hereby ratified and confirmed by each Company in all
respects.
7.            Miscellaneous.
(a)            Warranties and Absence of Defaults.  To induce Agent and Lenders
to enter into this Amendment, each Company hereby represents and warrants to
Agent and Lenders that:
(i)
The execution, delivery and performance by it of this Amendment, the IT
Enterprise JV Documents and each of the other agreements, instruments and
documents contemplated hereby are within its corporate power, have been duly
authorized by all necessary corporate action, have received all necessary
governmental approval (if any shall be required), and do not and will not
contravene or conflict with any provision of law applicable to it, its articles
of incorporation and by‑laws, any order, judgment or decree of any court or
governmental agency, or any agreement, instrument or document binding upon it or
any of its property;

(ii)
each of the Loan Agreement and the other Loan Documents, as amended by this
Amendment, are the legal, valid and binding obligation of each Company party
thereto enforceable against it in accordance with its terms, except as the
enforcement thereof may be subject to (A) the effect of any applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditor's rights generally, and (B) general principles of equity;

(iii)
the representations and warranties contained in the Loan Agreement and the other
Loan Documents are true and accurate as of the date hereof with the same force
and effect as if such had been made on and as of the date hereof; and

(iv)
each Company has performed all of its obligations under the Loan Agreement and
the other Loan Documents to be performed by it on or before the date hereof and
as of the date hereof, it is in compliance with all applicable terms and
provisions of the Loan Agreement and each of the Loan Documents to be observed
and performed by it and no Event of Default or Default has occurred.

(b)            Expenses.  Each Company hereby agrees that Companies, jointly and
severally, shall pay on demand all costs and expenses of Agent and each Lender
(including the reasonable fees and expenses of outside counsel) in connection
with the preparation, negotiation, execution, delivery and administration of
this Amendment and all other instruments or documents provided for herein or
delivered or to be delivered hereunder or in connection herewith.  In addition,
each Company hereby agrees that Companies, jointly and severally, shall pay, and
save Agent harmless from all liability for, any stamp or other taxes which may
be payable in connection with the execution or delivery of this Amendment or the
Loan Agreement, as amended hereby, and the execution and delivery of any
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.  All obligations provided herein shall
survive any termination of the Loan Agreement as amended hereby.
3

--------------------------------------------------------------------------------

(c)            Governing Law.  This Amendment shall be a contract made under and
governed by the internal laws of the State of Illinois.
(d)            Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.  Delivery of an executed counterpart of a signature page of this
Amendment by facsimile or by electronic transmission of a portable document file
(PDF) or similar file shall be effective as delivery of a manually executed
counterpart of this Amendment.
8.            Release.
(a)            In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Company on behalf of itself
and such Company's successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the "Releasees" and individually as a "Releasee"),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies, agreements, promises, sums of money, accounts, bills, reckonings,
damages and any and all other claims, counterclaims, defenses, rights of
set‑off, demands and liabilities whatsoever (individually, a "Claim" and
collectively, "Claims") of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Company or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment, including, without
limitation, for or on account of, or in relation to, or in any way in connection
with the Loan Agreement, any of the Porter Subordinated Debt Documents, any of
the IT Enterprise JV Documents, or any of the other Loan Documents or
transactions thereunder or related thereto.
(b)            Each Company hereby acknowledges and agrees that such Company
understands, acknowledges and agrees that the release set forth above may be
pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release.
4

--------------------------------------------------------------------------------

(c)            Each Company hereby acknowledges and agrees that such Company
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall affect in any manner
the final, absolute and unconditional nature of the release set forth above.


[signature pages follow]
5

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
AGENT AND LENDERS:
 
WELLS FARGO CAPITAL FINANCE, LLC.
(successor by merger to Wells Fargo Capital Finance, Inc.) as Agent and as a
Lender
 
By
/s/ Jordan E. Hilliard
Name
Jordan E. Hilliard
Title
Vice President
       
BORROWERS:
   
TELOS CORPORATION
A Maryland corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
XACTA CORPORATION
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
CREDIT PARTIES:
   
UBIQUITY.COM, INC.
A Delaware corporation
   
By
/s/ Jefferson V. Wright
Title
Jefferson V. Wright, EVP, General Counsel
       
TELOWORKS, INC.
A Delaware corporation
   
By
/s/ David Easley
Title
David Easley, President
